Plaintiff failed to establish actionable fault against the defendant in respect to automatic or semi-automatic gates for the defendant’s elevator, inasmuch as no such gates had been required by the Commissioner of Labor, under Labor Law, section 79,* and an inspection shortly before the accident had approved the appliances of the elevator. Further, the court finds that it was not shown that in the city of New York, before May 15, 1913, when this accident occurred, such gates were in general use in freight elevators in establishments like that of the defendant. The judgment and order are, therefore, reversed and new trial granted, costs to abide the event. Jenks, P. J., Thomas, Rich, Putnam and Blackmar, JJ., concurred.

 See Consol. Laws, chap. 31 (Laws of 1909, chap. 36), § 79.— [Rep.